Title: To James Madison from John Adams, 29 October 1814
From: Adams, John
To: Madison, James


        
          Dear Sir
          Quincy October. 29. 1814
        
        I hope you will not think me a Fanatic, because I introduce Clergymen to you. The Truth is that none but Clergymen here have much Litterature or Science, I cannot say that reading and writing is the exclusive Priviledge of Clergy, as it once was in the World; but we bare too near a resemblance to that dark Age. The Gentleman who will have the honour to present this Letter has given proofs to the World of talents and virtues which deserves the countenance and patronage of every great Man—though he wants none—excuse my Freedom—and believe me your Friend
        
          John Adams.
        
      